
	
		II
		112th CONGRESS
		1st Session
		S. 339
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the special rule for contributions of qualified conservation
		  contributions.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Heritage Conservation Extension
			 Act of 2011.
		2.Special rule for
			 contributions of qualified conservation contributions made permanent
			(a)In
			 general
				(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) of the Internal Revenue Code of 1986 (relating to
			 contributions of qualified conservation contributions) is amended by striking
			 clause (vi).
				(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) of such Code (relating to qualified conservation
			 contributions) is amended by striking clause (iii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2011.
			
